DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Amendment received 8/10/22 was entered into the record.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The previous correspondence indicated that this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because the claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Applicant was instructed that if applicant did not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant has not sufficiently done either.
Changing “a movable member” to “a movable structure” does not include sufficient structure to perform the claimed function of assisting conveying of the sheet through the second sheet conveyance passage. Similarly, “roller support” and “pressing portion” was argued to be structural terms.  However, there was not any showing that the claimed limitations recited sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 12 and 14 recite, “whenever a sheet passes through the first sheet conveyance passage, the sheet never passes through the second sheet conveyance passage, and when the sheet passes through the second sheet conveyance passage, the sheet never passes through the first sheet conveyance passage.”  As discussed in the interview conducted on 7/21/22, nothing in the originally filed disclosure supports this limitation precluding a single sheet from being fed through one passage and subsequently the other passage. To introduce this preclusion would be new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a movable structure to assist conveying the sheet through the second conveyance passage.  The examiner understands that the movable structure may be either the bypass bottom plate 34 or bypass sheet feed roller 32.  Supposing that movable structure was the movable/bottom plate (and as expressly stated in claim 3 and 13), how can the bottom plate “assist conveying the sheet?”  The bottom plate does not partake in conveying the sheet.  Furthermore, it is not clear that the roller 32 (as recited by claims 4 and 11) can be considered as assisting conveyance either.  After all, it is the primary conveyer of the sheet.  
In the remarks filed 8/10/22 applicant’s representative stated that both “the bypass bottom plate and the bypass sheet feed roller assist in conveying the sheet.”  The examiner disagrees. This imprecise language adds a cloudiness and renders the limitations unclear.  Thus, they fail to particularly point out and distinctly claim the subject matter of the invention.
Moreover, claim 2 remains inconsistent with claim 3.  Claim 2 recites a tray (which would include the bottom plate 34) and further limits the movable structure to move to assist conveying the sheet on the tray.  The Examiner’s best understanding of the movable structure in claim 2 necessarily needs to be roller 32.  Then, claim 3 recites a sheet feed roller (32?) that assists conveying the with against the bottom plate.  Also, the movable structure includes this bottom plate.  So, the movable structure of claim 3 must be bottom plate 34.  The claims are therefore inconsistent with one another.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-4 and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okabe US 9,206,006 (“Okabe”).
 	Regarding claim 1, Okabe disclosed a sheet conveying device comprising: 
 	a first sheet conveyance passage (seen above 38 in Figure 2A) connected to a first sheet source (20); 
 	a second sheet conveyance passage (originating above 10) different from the first sheet conveyance passage connected to a second sheet source (10) which is different from the first sheet source; 
 	a pair of sheet conveying rollers including two rollers (39, 41) to hold a sheet passing the first sheet conveyance passage without contacting sheets that are passing through the second conveyance passage (Figure 2A); and 
 	a movable structure (including 8) to assist conveying the sheet through the second sheet conveyance passage, 
 	wherein the two rollers are separated from each other along with movement of the movable structure.
 	Regarding claim 2, Okabe disclosed comprising a tray (35) on which the sheet is loaded, wherein the movable structure is to move to assist conveying the sheet on the tray to the second sheet conveyance passage (see Figures 2A and 3).
 	Regarding claim 3, Okabe disclosed a sheet feed roller (42/40) to assist conveying the sheet, 
 	wherein the movable structure includes a bottom plate (38), 
 	wherein the bottom plate is may move upward toward the sheet feed roller, and 
 	wherein the sheet feed roller is to assist conveying the sheet with the bottom plate being in contact with the sheet feed roller (Figure 2A).  
 	Regarding claim 4, Okabe disclosed the movable structure includes a sheet feed roller (40) to assist conveying the sheet, 
 	wherein the sheet feed roller may move downward toward the sheet (see Figure 3) to assist conveying convey the sheet with the sheet being in contact with the sheet feed roller (once inserted, as in Figure 2A).  
	Regarding claim 7, the second sheet conveyance passage may be considered a bypass sheet conveyance passage.  
 	Regarding claim 8, the movable structure may move when a device error occurs to the sheet passing the first sheet conveyance passage.  
 	Regarding claim 9, Okabe disclosed an image forming apparatus comprising: an image forming device (4) to form an image on a sheet; and the sheet conveying device as described above with regard to claim 1, configured to convey the sheet to the image forming device (Figure 2A).  
 	Regarding claim 10, Okabe disclosed the two rollers are separated from each other whenever the movable structure is in a position that does not permit the movable structure to assist conveyance of the sheet (see Figure 3).
 	Regarding claim 11, Okabe disclosed a sheet conveying device comprising: 
 	a first sheet conveyance passage (see P2 in Figure 2A); 
 	a second sheet conveyance passage (see P1 in Figure 2A) different from the first sheet conveyance passage; 
 	a pair of sheet conveying rollers including two rollers (39, 41) to hold a sheet passing the first sheet conveyance passage; and 
 	a movable roller (9) to assist conveying the sheet passing through the second sheet conveyance passage, wherein the sheet conveying rollers are separate from each other when the movable roller is in a position to convey the sheet (see Figure 3), and the sheet conveying rollers are urged against each other whenever the movable roller is in a position not to convey the sheet from the first sheet conveyance passage.  
 	Regarding claim 12, whenever a sheet passes through the first sheet conveyance passage, the sheet might never pass through the second sheet conveyance passage, and when the sheet passes through the second sheet conveyance passage, the sheet might never pass through the first sheet conveyance passage.  
 	Regarding claim 13, Okabe disclosed a sheet conveying device comprising: 
 	a first sheet conveyance passage (see P2 in Figure 2A); 
 	a second sheet conveyance passage (see P1 in Figure 2A) different from the first sheet conveyance passage; 
 	a pair of sheet conveying rollers including two rollers (27, 28) to hold a sheet passing the first sheet conveyance passage; and 
 	a movable plate (35) to assist conveying the sheet passing through the second sheet conveyance passage, 
 	wherein the sheet conveying rollers are separate from each other whenever the movable plate is in a position to convey the sheet and a sheet is being fed between the two rollers, and the sheet conveying rollers are urged against each other whenever the movable plate is in a position not to convey the sheet (as in Figure 3).  
 	Regarding claim 14, whenever a sheet passes through the first sheet conveyance passage, the sheet might never pass through the second sheet conveyance passage, and when the sheet passes through the second sheet conveyance passage, the sheet might never pass through the first sheet conveyance passage.  

Allowable Subject Matter
Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims without changing the scope of the claims.

Response to Arguments
Applicant's arguments filed 8/10/22 have been fully considered but they are not persuasive as explained above with regard to the interpretation under 35 U.S.C. 112(f) and rejection under 35 U.S.C. 112(b).
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because of the new ground of rejection as necessitated by the amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653